Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00712-CV

                            Luis BATRES and Nelda Ojeda-Batres,
           Individually and as Parents and Next Friend of Brandon Batres, Deceased,
                                           Appellants

                                               v.

                     ALAMO CITY HARLEY DAVIDSON, INC.
   a/k/a Cowboy Motorsports of San Antonio, LLC d/b/a Alamo City Harley Davidson/Buel,
                                        Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-15792
                        The Honorable Renée Yanta, Judge Presiding

        BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellees, Alamo City Harley Davidson, Inc. a/k/a Cowboy
Motorsports of San Antonio, LLC d/b/a Alamo City Harley Davidson/Buel, recover its costs of
this appeal from appellants, Luis Batres and Nelda Ojeda-Batres, individually and as parents and
next friend of Brandon Batres, deceased.

       SIGNED January 17, 2018.


                                                _____________________________
                                                Rebeca C. Martinez, Justice